Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 01/20/2021 and claims 1, 2, 4-6, 10-11, 13-15 and 18-19 are now in condition for allowance.
3. 	As Applicant pointed out on pages 7-12 of the response, art of record, Barry, Pope, Stern, Zen or Sakagami, does not teach and/or fairly suggest a process for:
“continuous delivery and service regression detection in real time based on log data wherein the log data is clustered based on textual and contextual similarities, wherein a manager application on a server receives the log data from a delegate on a remote machine, wherein the delegate collected log data from a node within an application that is currently executing, the log data including a first log data associated with a change in code within the node and a second log data; generating a first learned representation for the received first log data and a second learned representation for the received second log data by the manager application, wherein each of the first learned representation and the second learned representation includes a textual learned representation and a contextual learned representation, the contextual learned representation associated with a context for the log data; generating a first cluster from the first learned representation and a second cluster from the second learned representation during execution of the application that is executing: generating a homogeneity score for the first cluster generated from the first learned representation and the second cluster generated from the second learned 
Thus all pending claims 1, 2, 4-6, 10-11, 13-15 and 18-19 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193